49 F. Supp. 2d 1282 (1999)
Tim A. PRY, Plaintiff,
v.
Kenneth S. APFEL, Commissioner of Social Security, Defendant.
No. Civ.A. 98-4126-DES.
United States District Court, D. Kansas.
May 27, 1999.
Steven M. Tilton, Tilton & Tilton LLP, Topeka, KS, for Tim A Pry, plaintiff.
Brad Bailey, Office of United States Attorney, Topeka, KS, for Social Security, Commissioner of, Kenneth S. Apfel, defendant.

MEMORANDUM AND ORDER
SAFFELS, District Judge.
This matter is before the court on the plaintiff's Motion for Attorney Fees Pursuant to the Equal Access to Justice Act (Doc.17).

I. BACKGROUND
Plaintiff filed this action on July 29, 1998, after receiving a final decision from the Social Security Administration denying his claim for disability benefits. Defendant filed its motion to remand the case on February 25, 1999. The court granted the defendant's motion to remand on March 10, 1999, pursuant to sentence four of 42 U.S.C. § 405(g).

II. DISCUSSION

A. Attorney Fees under the Equal Access to Justice Act ("EAJA")
The EAJA provides in pertinent part:
Except as otherwise specifically provided by statute, a court shall award to a prevailing party other than the United States fees and other expenses, in addition to any costs awarded pursuant to subsection (a), incurred by that party in any civil action (other than cases sounding in tort), including proceedings for judicial review of agency action, brought by or against the United States in any court having jurisdiction of that action, unless the court finds that the position of the United States was substantially justified or that special circumstances make an award unjust.
28 U.S.C. § 2412(d)(1)(A).
Plaintiff's attorney has moved for an award of attorney fees in the amount of $4,673.50 under EAJA. This amount represents 35.95 hours of work figured at the rate of $130.00 per hour. However, the defendant's response states that the parties have agreed to an award of attorney fees in the amount of $4,300.00, pursuant to EAJA.
The court finds that $4,300.00 is a reasonable award of attorney fees, based upon the amount of time expended by plaintiff's counsel. Therefore, the court awards plaintiff's attorney fees under EAJA in the amount of $4,300.00.
IT IS THEREFORE BY THE COURT ORDERED that plaintiff's Motion for Attorney *1283 Fees Pursuant to the Equal Access to Justice Act (Doc. 17) is granted, and plaintiff's attorney is awarded fees under EAJA in the amount of $4,300.00.